Case 2:18-cv-09768-FMO-KS Document 103-1 Filed 08/28/19 Page 1 of 3 Page ID #:2294



    1   Timothy M. Frank (California Bar No. 263245)
        timothy.frank@hnbllc.com
    2   Joseph H. Boyle (pro hac vice)
    3   joe.boyle@hnbllc.com
        Stephen M. Ferguson (pro hac vice)
    4   stephen.ferguson@hnbllc.com
    5   HAGAN NOLL & BOYLE LLC
        820 Gessner, Suite 940
    6   Houston, Texas 77024
    7   Telephone: (713) 343-0478
        Facsimile: (713) 758-0146
    8
        David A. Van Riper (California Bar No. 128059)
    9
        dave@vanriperlaw.com
   10   VAN RIPER LAW
        1254 Irvine Blvd., Suite 200
   11
        Tustin, California 92780-3571
   12   Telephone: (714) 731-1800
        Facsimile: (714) 731-1811
   13

   14   Attorneys for Plaintiff DISH Network L.L.C.
   15

   16                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   17                            WESTERN DIVISION
   18
        DISH NETWORK L.L.C.,                   Case No. 2:18-cv-9768-FMO (KSx)
   19
   20                Plaintiff,
                                               DECLARATION OF STEPHEN M.
               v.                              FERGUSON IN OPPOSITION TO
   21                                          DEFENDANTS’ APPLICATION FOR
   22   JADOO TV, INC., SAJID SOHAIL,          AN EX PARTE ORDER TO
        HASEEB SHAH, EAST WEST                 CONTINUE HEARING DATE ON
   23   AUDIO VIDEO, INC., and PUNIT           DEFENDANTS’ MOTION TO
        BHATT,                                 QUASH SUBPOENAS PURSUANT TO
   24                                          FEDERAL RULE OF CIVIL
                     Defendants.               PROCEDURE 45
   25
                                               Date: September 4, 2019
   26                                          Time: 10:00 a.m.
                                               Ctrm: 580
   27
                                               Judge: Hon. Karen L. Stevenson
   28

                                                              Declaration of Stephen M. Ferguson
                                               1
Case 2:18-cv-09768-FMO-KS Document 103-1 Filed 08/28/19 Page 2 of 3 Page ID #:2295



    1         I, STEPHEN M. FERGUSON, of Houston, Texas declare as follows:
    2         1.     I am an attorney with the firm of Hagan Noll & Boyle LLC, counsel for
    3   Plaintiff DISH Network L.L.C. (“DISH”). I am licensed to practice in Texas and
    4   admitted pro hac vice for purposes of representing DISH in this case and the JadooTV,
    5   Inc. (“JadooTV”) bankruptcy case.        I make this declaration based on personal
    6   knowledge and, if called on to testify, would testify competently as stated herein. This
    7   declaration is filed in opposition to Defendants’ application for an ex parte order to
    8   continue the September 4, 2019 hearing on Defendants’ motion to quash non-party
    9   subpoenas pursuant to Federal Rule of Civil Procedure 45.
   10         2.     Attached as Exhibit 1 is a true and correct copy of the docket report for
   11   the JadooTV bankruptcy case. Defendants’ counsel, Mark Punzalan, is not identified
   12   as JadooTV’s bankruptcy counsel.
   13         3.     Attached as Exhibit 2 is a true and correct copy of JadooTV’s ex parte
   14   motion in the JadooTV bankruptcy case to continue the status conference and
   15   hearings on JadooTV’s stock repurchase motion and defense costs motion from
   16   August 28, 2019 to September 4, 2019. The bankruptcy court granted JadooTV’s
   17   motion continuing the status conference and hearings to September 4, 2019.
   18         4.     Defendants’ counsel, Mark Punzalan, and I telephonically met and
   19   conferred on August 27, 2019 concerning Defendants’ request to continue the
   20   September 4, 2019 hearing on Defendants’ motion to quash subpoenas and the
   21   October 2, 2019 hearing on DISH’s Motion for an award of expenses incurred in
   22   bringing its motion to compel Sajid Sohail’s (“Sohail”) production of documents. I
   23   asked Defendants’ counsel for the basis in continuing to pursue the motion to quash
   24   subpoenas in light of the Court’s August 14 Order finding the automatic stay did not
   25   apply to non-debtor Sohail. Defendants’ counsel responded that the motion was
   26   briefed and he was not going to argue the motion during our call. I also asked
   27   Defendants’ counsel why he believed he needed to attend the JadooTV bankruptcy
   28   status conference or motion hearings on September 4, 2019. Defendants’ counsel

                                                                     Declaration of Stephen M. Ferguson
                                                   2
Case 2:18-cv-09768-FMO-KS Document 103-1 Filed 08/28/19 Page 3 of 3 Page ID #:2296



    1   responded that he needed to be present at the status conference because the
    2   bankruptcy court may have questions about his fees or the civil litigation.
    3         5.     Attached as Exhibit 3 is a true and correct copy of an email that I sent
    4   to Defendants’ counsel on August 27, 2019, following our meet and confer.
    5         I declare under penalty of perjury that the foregoing is true and correct.
    6   Executed on August 28, 2019.
    7

    8                                   /s/ Stephen M. Ferguson
                                        Stephen M. Ferguson
    9

   10

   11

   12

   13

   14

   15

   16
   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                    Declaration of Stephen M. Ferguson
                                                  3
